Crosby, J.
This is an action of tort for the conversion of a player piano and piano bench. The plaintiff named in the writ, when originally issued, was the Conway Financing Company. The defendant filed a demurrer and a motion to dismiss. The grounds alleged in the demurrer were (1) that the court had no jurisdiction of the plaintiff; (2) that the plaintiff was not entitled to and has no power to bring suit; (3) that it does not appear that the plaintiff has a residence, domicil or place of business anywhere; (4) that the declaration did not set forth a cause of action; and (5) that the various counts were repetitions of each other. The grounds alleged in the motion to dismiss were the same as the first three grounds of demurrer above stated. The plaintiff filed a motion to substitute as parties *22plaintiff the present plaintiffs. At the hearing on the demurrer and motions, the judge allowed the plaintiff’s motion to substitute and overruled the defendant’s demurrer and motion to dismiss. The plaintiff waived the second count of the declaration. To the amended writ and declaration the defendant on December 20, 1928, filed a petition of interpleader. The plaintiffs filed a motion that the petition of interpleader be dismissed. On January 23, 1929, the judge allowed the petition, and on the same day overruled the plaintiffs’ motion to dismiss. On March 29, 1929, the judge vacated the order granting the interpleader as he was satisfied that his previous order was erroneous. The defendant requested that the action of the judge in reversing his previous order be reported, and thereafter filed an answer pleading a general denial and other defences, but not waiving the claim that he was entitled to maintain the petition of interpleader. The judge, after hearing the case on the merits, found for the plaintiff.
The right of the defendant to maintain a petition of interpleader is governed by G. L. c. 231, § 40. “The statute, authorizing this summary proceeding in actions at law, does not alter the settled doctrines applicable to bills of interpleader . . . Interpleader lies only when the party is exposed to several actions for the same demand, while he is ready and willing to satisfy that demand in favor of the claimant who establishes his right thereto, and he himself claims no personal interest in the subject matter of the litigation. Between the claimants, he should stand indifferent. If he denies and contests the right of one of them to share in the money due, or if he has incurred a personal liability to either of them, independent of the question between the claimants themselves, he is not entitled to relief by way of interpleader.” Gonia v. O’Brion, 223 Mass. 177, 178, 179.
It is plain that the defendant is not within the law above stated. He does not stand indifferent between the parties. The action is brought against him for the conversion of personal property. To the declaration he answers denying every material allegation in the plaintiffs’ writ and *23declaration. The pleadings show that he is not a mere stakeholder; he is charged with being a tortfeasor. It must be assumed from the finding of the judge on the merits that the plaintiffs proved their title to the property and that the defendant converted it to his own use.
The judge had power to reverse what he deemed to be a,n error on his part in granting the petition for interpleader at any time before the case had gone to judgment. The record shows that the order of the court reversing its former order was entered before an answer had been filed, and before there was any hearing on the merits. It is obvious that the case was not ripe for judgment when the petition for interpleader was dismissed. If, as the judge stated, he was satisfied that his former action in allowing the inter-pleader was erroneous, it was within his power, before judgment, to correct the error without further hearing or notice to the parties. The language of this court in Waucantuck Mills v. Magee Carpet Co. 225 Mass. 31, at page 33, is pertinent in this connection. It was there said that “The power of a court is ample to correct its records so as to make them conform to the facts and to express the decision really intended to be made . . . But even if there was no mistake and the final conclusion of the judge was reached simply through more mature reflection and more careful consideration, there is no error of law. The court has power to reconsider its decision on the same facts, although this is a power rarely exercised.”
In the cases relied on by the defendant where it was held that the court had no power to reverse its decision, it appeared that there had been an entry of final judgment. See Zeitlin v. Zeitlin, 202 Mass. 205; Shawmut Commercial Paper Co. v. Cram, 212 Mass. 108; Wright v. Macomber, 239 Mass. 98; Burgess v. Burgess, 256 Mass. 99.

Order dismissing report affirmed.